 In the Matter ofFOOD MACHINERY CORPOEATION,ANDERSON-BARN-GROVER DIVISIONandINTERNATIONAL BROTHERHOOD OF BOILER MAKERS,IRON SHIPBIIILDERS & HELPERS OF AMERICA,LOCAL No. 6, AFLCase No. 20-R-874.-Decided November8,19VMr. W. W. Jacka,of San Jose, Calif., for the Company.Mr. Charles J. Janigian,andMr. Charles Daley,of San, Francisco,Calif., for the Boiler Makers.Mr. James, F. GallianoandMr. F. W. Gorhman,of Oakland, Calif.,for the IAM.Mr. William C. Baisinger, Jr.,of counsel to -the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition and amended petition duly' filed by InternationalBrotherhood of Boiler Makers, Iron Shipbuilders & Helpers of Amer-ica, Local No. 6, AFL,' herein called the Boiler Makers, alleging that aquestion affecting commerce had arisen concerning the `representationof employees of Food Machinery Corporation, Anderson-BarngroverDivision, San Jose, California, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before John Paul Jennings, Trial Examiner. Saidhearing was held at San Jose, California, on,September 22 and 23,1943.The Company, the Boiler Makers, and International Associa-tion of Machinists, District Lodge No. 93,2 herein called the LAM,' At the hearing the Trial Examiner granted the motion of the Boiler- Makers to correctthe name of the petitioner to read:"InternationalBrotherhood of Boiler Makers,Iron Shipbuilders&Helpers of America, Local 6" instead of "International Brotherhoodof Boiler Makers,Iron Shipbuilders,Welders&Helpers of America,Local No. 6" as itappears in the petition and other formal papers filed in this proceeding.We hereby orderthe caption and all other papers filed hereincorrectedin accordancetherewith.2 At the date of the hearing the IAM" was an unaffiliated labor organization,however,thereafter,by action taken at the American Federation of Labor convention on October7, 1943, the IAM became affiliated with the American Federation of Laboi.Pursuant tothe request of the LAM, that the Board take judicial notice of this fact in connection withallmatters coming before it or pending in which the IAM has an interest,we hereinafterrefer to the IAM as the affiliate of the American Federation of -Labor and'hereby 'orderall formal papers filed herein corrected accordingly.53 N. I..R. B., No. 87.499 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examinewitnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded an-opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFood Machinery Corporation is a Delaware corporation; having itsprincipal, office and place of business in San Jose, California, andmaintaining other offices and other places of business in various Statesof the United States.The Company's plant at San Jose, California,is composed of two independently operated divisions known as theAnderson-Barngrover Division at which the' Company -is engaged inmanufacturing and assembling various types of canning machineryand also in manufacturing amphibious tanks under a contract with- the United States Navy, and the'Bean Cutler Division, at which theCompany manufactures fire fighting equipment and decontaminaterunits as well as various types of agricultural machinery.The presentproceeding involves only- the Anderson-Barngrover Division of theCompany's San Jose,, California, plant.At this Division the Com-pany's annual production is valued in excess of $2,000,000, of whichover 70 percent is being shipped to points outside the State of Cali,fornia.The Company admits that at the Anderson-BarngroverDivision of its San Jose, California, plant, it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Boiler Makers, Iron Shipbuilders &Helpers of America, Local No. 6, is a labor organization affiliatedwith the American Federation of Labor, admitting- to membershipemployees of the Company.International Association of Machinists, District Lodge No. 93, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company..III. THE ALLEGEDQUESTION CONCERNING REPRESENTATIONIn April 1943, the Boiler Makers requested the Company to recog-nize it as the exclusive bargaining representative of all employees ofthe Company's Anderson-Barngrover. Division, herein called the A-BDivision, who are eligible for membership in the BoilerMakers organ-ization.The Company refused to accord the Boiler' Malkei s such FOOD MA,CHI'NERY CORPOR'AWON501recognition.Thereafter, on June 8, 1943, the Boiler Makers filed theoriginal petition in this proceeding, requesting a unit comprised ofproduction and maintenance employees of the A-B Division.On orabout August 12, 1943, the Boiler Makers filed an amended petitionseeking a unit limited to the production and maintenance employeesof the amphibious tank department of the A-B Division, hereinreferred to as the A-T department.At the hearing, the Companyrefused to recognize the Boiler Makers as the bargaining representa-tive for the-employees'within the unit alleged to be appropriate in theamended petition, because, the Company contends, these employeesare covered by the current collective bargaining contract 'between theCompany and the IAM, and for the further reason that it disputesthe appropriateness of such a unit.The contract referred to above covers all production and main-tenance employees employed at the Company's San Jose Divisions,excluding executives, supervisory employees, clerical workers, drafts-men, employees in the experimental department, foundry department,pattern shop, laboratory, time-study men,.guards, timekeepers, watch-men, mailmen, janitors, operators in the blue-print room, and design-ing and sales engineers. It was executed on October 1, 1942, andaccording to its provisions, it is to continue in force and effect duringthe period of the National Emergency as proclaimed by the Presidentof the United States and/or a period of 2 years, whichever is longer.Inasmuch as the contract was executed prior to the date on which theCompany began to manufacture amphibious tanks, the Boiler Makerscontends that it does not cover the employees within the unit whichit alleges to be appropriate.Since we hereinafter dismiss the petitionand amended petition filed herein on other grounds, we find it un-necessary to decide whether the aforesaid contract constitutes a barto a determination of representatives.It is apparent from the record before us that the I. A. M., whichisnow an affiliate of the American Federation of Labor, and theBoiler Makers each claims to represent the employees of the Companywithin the unit sought by the Boiler Makers. This controversycreates a jurisdictional dispute between two labor organizations af-filiatedwith the same parent organization.We'have customarilyrefused to resolve such disputes in the absence of a third union as aparty to the proceeding also claiming to represent the employees indispute and where it does not appear that the parent organization isincapable of adjudicating the controversy.$In conformity with our prior decisions, we will not exercise juris-diction in the dispute which has arisen herein between the I. A. M.SeeMatter of Aluminum Company of America,1N. L. R.B. 530;Matter, of Axton-Fisher Tobacco Company, 1 N. L.R. B. 604;Matter of Weyerhauser Timber Company,16 N. L.R. B. 902;Matter of Houston Shipbuilding Corporation,41 N. L.R. B. 638;Matter of Timm Aircraft Company,48 N. L.R. B. 505. 502DECISIONSOF 'NATIONAL LABOR'RELATIONS BOARDand the Boiler Makers.Accordingly, we find that no question hasarisen concerning the representation of 'employees of the Companywithin the meaning of Section 9 (c) of the National Labor Rela-tions Act and' we 'shall therefore dismiss the petition and amendedpetition of the Boiler Makers.ORDER'Upon the basis of the foregoing findings of fact, the,NationalLabor Relations Board hereby orders that the petition and amendedpetition for investigation and: certification of representatives ofemployees of Food Machinery Corporation, Anderson-Barngrover Di-vision, San Jose, California, filed by. International Brotherhood ofBoiler Makers; Iron Shipbuilders & Helpers of America, Lodge No.6,,AFL, be,,and it hereby is, dismissed.R'.above Decision and Order.